United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                       January 3, 2012

                                            Before

                            RICHARD A. POSNER, Circuit Judge

                            JOEL M. FLAUM, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge



No. 10‐3271

DANIEL VIRNICH,                                        Appeal from the United States District
          Plaintiff‐Appellant,                         Court for the Western District of
                                                       Wisconsin.
      v.
                                                       No. 3:09‐cv‐00340
JEFFREY VORWALD, et al.,
           Defendants‐Appellees.                       Barbara B. Crabb,
                                                       Judge.

                                          ORDER

      The court’s opinion of December 20, 2011, is hereby amended as follows:

      On page 18, footnote 4 is amended by striking the indicated language:

      “4This rule is consistent with federal law and the state law of Illinois and Indiana.  See 
      Kurek v. Pleasure Driveway & Park District, 557 F.2d 580, 595 (7th Cir. 1977) (federal and
      Illinois law), vacated on other grounds, 435 U.S. 992 (1978); Starzenski v. City of Elkhart,
      87 F.3d 872, 878 (7th Cir. 1996) (Indiana law); see also Erebia v. Chrysler Plastic Products
      Corp., 891 F.2d 1212, 1215 n. 1 (6th Cir. 1989) (“the established rule in the federal courts
      is that a final judgment retains all of its preclusive effect pending appeal”); Robi v. Five
      Platters, Inc., 838 F.2d 318, 327 (9th Cir. 1988) (same for issue preclusion).”

                                            ‐ over ‐
No. 10‐3271                                                                                         2


      The corrected footnote 4 shall read:

      “4This rule is consistent with federal law and the state law of Indiana.  See  Kurek v.
      Pleasure Driveway & Park District, 557 F.2d 580, 595 (7th Cir. 1977) (federal law), vacated
      on other grounds, 435 U.S. 992 (1978); Starzenski v. City of Elkhart, 87 F.3d 872, 878 (7th Cir.
      1996) (Indiana law); see also Erebia v. Chrysler Plastic Products Corp., 891 F.2d 1212, 1215
      n. 1 (6th Cir. 1989) (“the established rule in the federal courts is that a final judgment
      retains all of its preclusive effect pending appeal”); Robi v. Five Platters, Inc., 838 F.2d
      318, 327 (9th Cir. 1988) (same for issue preclusion).”